Chase, Ch. J.
The question to be decided by the court is, whether the state is entitled to a preference?
The Court are of opinion, that the act of March 1778, ch. 9, fully embraces this case.
The sixth section of that act renders all lands and tenements, belonging to amj public debtor of the state, liable to execution from the commencement of the suit of the state, in whatever hands or possession they may he found. The words of this clause are plain and comprehensive, including within it every debtor to the *550slate without distinction, r.*id without regard to the manner in which he became indebted.
The title and preamble of an act of assembly are never resorted to in expounding it to ascertain the meaning of tlsc legislature, except whore the words in the enacting clause are doubtful, or not sufficiently explicit fo express their intention.
This clause contains a particular and positive provision, which is not controled or in any manner affected by any other part of the act.
As soon as the suit was commenced by the state a lien was created on the lands of the debtor, Philemon C. Blake, and She state acquired a right of preference over the other creditors of the said Blake, who had not, prior to the commencement of the said suit by tbe slate, secured alien by judgment, mortgage, or otherwise, on the lands of the said Blake.
The priority of payment, thus acquired by the stale, could not he divested or defeated by any act of the sheriff "who sold the Sand, the debtor, or any other person — AmHhe surplus of the money arising from the sale of the said Blake’s land, after satisfying the first judgment of the state, remaining iri the hands of the defendant, is to be considered as land, and subject to the attachment of the state, issued on the second judgment, in preference to the claim of the plaintiff.
DbmüRRer ruíeB good.